DETAILED ACTION

Claims status
In response to the after final amendment filed on 12/27/2021, claims 1-5, 8-10, 23-30, and 32 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-5, 8-10, 23-30, and 32 are found to be allowable. Claims 1-5, 8-10, 23-30, and 32 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1. A method comprising: at a user equipment (UE) configured to establish a connection with a network: identifying that the UE is at a significant location, wherein the significant location is a location relative to a currently camped cell of the network; performing, at a first time and at the significant location, a type of operation related to the network connection, wherein the type of operation is cell reselection; storing information corresponding to the performance of the type of operation at the first time, wherein the information is stored in a profile associated with the significant location; and performing, at a second time and at the significant location, the type of operation related to the network connection, wherein the performance of the type of operation at the second time is modified based on the information stored in the profile associated with the significant location, wherein the information corresponding to the performance of cell reselection at the first time and at the significant location includes the identity of at least one neighbor cell that is determined to be a reselection candidate based on measurement data, and wherein the performance of the cell reselection at the second time and at the significant location is modified based on collecting measurement data for only the at least one neighbor cell that was determined to be the reselection candidate at the first time.”, and
23. A user equipment (UE), comprising: a transceiver configured to communicate with a cellular network; and a processor communicatively coupled to the transceiver and configured to perform operations, comprising: identifying that the UE is at a significant location, wherein the significant location is a location relative to a currently camped cell of the cellular network; performing, at a first time and at the significant location, a type of operation related to the cellular network connection, wherein the type of operation is an inter radio access technology (iRAT) transition between a first RAT to a second RAT; storing information corresponding to the performance of the type of operation at the first time, wherein the information is stored in a profile associated with the significant location, wherein the information corresponding to the iRAT transition includes an indication of a dominant RAT, wherein the dominant RAT is determined based on an amount of time the UE spends camped on the first RAT and the second RAT when located at the significant location, and wherein the performance of the iRAT transition at the second time and at the significant location is modified based on the dominant RAT; and performing, at a second time and at the significant location, the type of operation related to the network connection, wherein the performance of the type of operation at the second time is modified based on the information stored in the profile associated with the significant location.” in combination with other claim limitations as specified in claims 1-5, 8-10, 23-30, and 32.
wherein the performance of the type of operation at the second time is modified based on the information stored in the profile associated with the significant location, wherein the information corresponding to the performance of cell reselection at the first time and at the significant location includes the identity of at least one neighbor cell that is determined to be a reselection candidate based on measurement data, and wherein the performance of the cell reselection at the second time and at the significant location is modified based on collecting measurement data for only the at least one neighbor cell that was determined to be the reselection candidate at the first time.”
With respect claim 23, Bendlin doesn’t teaches the amended limitations “wherein the information is stored in a profile associated with the significant location, wherein the information corresponding to the iRAT transition includes an indication of a dominant RAT, wherein the dominant RAT is determined based on an amount of time the UE spends camped on the first RAT and the second RAT when located at the significant location, and wherein the performance of the iRAT transition at the second time and at the significant location is modified based on the dominant RAT.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-5, 8-10, 23-30, and 32 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416